
	

116 S2576 IS: Infrastructure Spending Limit Act of 2019
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2576
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to establish a discretionary
			 spending limit for infrastructure spending.  
	
	
 1.Short titleThis Act may be cited as the Infrastructure Spending Limit Act of 2019. 2.Discretionary spending limit for infrastructure spending (a)DefinitionSection 250(c)(4) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(4)) is amended—
 (1)in subparagraph (D), by inserting other than in the infrastructure category before the period; (2)in subparagraph (E), by inserting or the infrastructure category before the period;
 (3)by redesignating subparagraph (F) as subparagraph (G); and (4)by inserting after subparagraph (E) the following:
					
 (F)The term infrastructure category means discretionary appropriations for the following appropriation accounts or programs: (i)For the Federal Aviation Administration:
 (I)Facilities and Equipment. (II)Grants-in-Aid for Airports.
 (III)Operations. (ii)For the Federal Highway Administration:
 (I)Highway Infrastructure Programs. (II)Emergency Relief.
 (iii)For the Federal Transit Administration: (I)Capital Investment Grants.
 (II)Grants to the Washington Metropolitan Area Transit Authority. (III)Transit Infrastructure Grants.
 (iv)For the Federal Railroad Administration: (I)Northeast Corridor Grants to the National Railroad Passenger Network.
 (II)National Network Grants to the National Railroad Passenger Network. (III)Railroad Research and Development.
 (IV)Safety and Operations. (V)Consolidated Rail Infrastructure and Safety Improvements.
 (VI)Federal-State Partnership For State Of Good Repair. (VII)Restoration and Enhancement.
 (v)For the Maritime Administration: (I)Port Infrastructure Development Program.
 (II)Assistance to Small Shipyards. (III)Maritime Guaranteed Loan (title XI) Program Account.
 (vi)For the National Aeronautics and Space Administration, Aeronautics account, amounts for the Airspace Operations and Safety Program and the Advanced Air Vehicles Program carried out under chapter 401 of title 51, United States Code.
 (vii)For the Department of Defense, Military Construction: (I)Military Construction, Army.
 (II)Military Construction, Navy and Marine Corps. (III)Military Construction, Air Force.
 (IV)Military Construction, Defense-Wide. (V)North Atlantic Treaty Organization, Security Investment Program.
 (VI)Military Construction, Army National Guard. (VII)Military Construction, Air National Guard.
 (VIII)Military Construction, Army Reserve. (IX)Military Construction, Navy Reserve.
 (X)Military Construction, Air Force Reserve. (XI)Family Housing Construction, Army.
 (XII)Family Housing Construction, Navy and Marine Corps. (XIII)Family Housing Construction, Air Force.
 (XIV)Family Housing Operations and Maintenance, Defense-Wide. (XV)Family Housing Improvement Fund.
 (XVI)Military Unaccompanied Housing Improvement Fund. (viii)For the Environmental Protection Agency, Infrastructure Assistance:
 (I)Clean Water State Revolving Funds and the Drinking Water State Revolving Funds. (II)Water Infrastructure Finance and Innovation Act Program Account.
 (III)America's Water Infrastructure Act Grant Programs under section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a).
 (IV)Alaska Native Village Waste and Drinking Water Facilities Programs under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) and the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.).
 (ix)For the Department of Agriculture: (I)Forest Service, Capital Improvements and Maintenance.
 (II)Natural Resources Conservation Service: (aa)Watershed Rehabilitation Program.
 (bb)Private Lands Conservation Operations under the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590a et seq.).
 (cc)Emergency Watershed Protection Program established under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203).
 (dd)Small Watersheds Program established by the Secretary of Agriculture to carry out the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.).
 (III)Rural Utilities Service: (aa)Electric loans under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).
 (bb)Telecommunications loans under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.). (cc)Rural Water And Waste Disposal Program Account.
 (dd)Broadband Loan and Grant Pilot Program. (IV)Rural Housing Service—Rural Community Facilities Program Account..
 (b)Spending limitsSection 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) is amended by striking paragraphs (7) and (8) and inserting the following:
				
 (7)for fiscal year 2020— (A)for the revised security category $645,325,600,000 in new budget authority;
 (B)for the revised nonsecurity category, $580,861,700,000 in new budget authority; and (C)for the infrastructure category, $61,812,700,000 in new budget authority; and
 (8)for fiscal year 2020— (A)for the revised security category $649,985,500,000 in new budget authority;
 (B)for the revised nonsecurity category, $585,122,700,000 in new budget authority; and (C)for the infrastructure category, $62,891,800,000 in new budget authority;.
 (c)Direct spending reductionsSection 251A(13)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(13)(A)) is amended by inserting or the amendment made to section 251(c) revising the discretionary spending limits for fiscal years 2020 and 2021 by the Infrastructure Spending Limit Act of 2019 after Bipartisan Budget Act of 2019.
